DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was one Information Disclosure Sheet (IDS) filed dated 20 July 2021.

2)	This communication is in response to Applicant’s Appeal Brief filed 23 April 2021.

3)	An interview was conducted on 09 July 2021 during which the Applicant was provided an Examiner’s amendment to pending claims 1-32.  On 22 July, the Applicant responded with agreement to the following claim status .
Please enter the following examiner’s amendment:
Claims cancelled:  1-18, 23-30 and 32

Therefore, Claims 19-22 and 31 are allowed.

Claim Rejections - 35 USC § 101
4)	Applicant’s arguments and remarks regarding “Improving security of an electronic transaction is a practical application at least because it improves the functioning of the payment device and payment terminal as tools for changing the account balance of a customer and for admitting or denying access of the customer to a transit system”, (see Appeal Brief, Page 14, ¶ 2), are persuasive.  Accordingly, the previous rejection under 35 U.S.C. 101 is withdrawn.  

Claim Rejections - 35 USC § 112
5)	Applicant’s arguments and remarks regarding “the invention relates to "methods of identifying the funding sources of electronic transactions [and] methods of performing, authorizing or blocking electronic transactions." Spec., p. 1: 11-13. These methods clearly relate to "security" of electronic transactions”, (see Appeal Brief, Page 15, ¶ 5), are understood and persuasive.  Accordingly, the previous rejection under 35 U.S.C. 112 is withdrawn.

Allowable Subject Matter
6)	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, in the Final Office Action dated 29 October 2020, U.S. PG Publication No. 20150262160 A1 from Hursta, (hereinafter referred to as Hursta), in view of U.S. PG Publication No. 20150134540 A1 from Law et al., (hereinafter referred to as Law) and further in view of U.S. PG Publication No. 20110082767 A1 from Ryu et al., (hereinafter referred to as Ryu), teaches; 

A method of improving security of an electronic transaction comprising a payment terminal:

receiving a primary device transaction request comprising a funding primary account number (FPAN) of a funding source;


responsive thereto, determining that said generated FSP is not present on a deny list stored at the payment terminal;

responsive thereto, authorising said primary device transaction request;

responsive thereto, issuing a request comprising the FPAN to a payment network for settlement of said transaction;

subsequent to issuing said request comprising the FPAN to said payment network, receiving a primary device transaction failed message from the payment network; and 

responsive thereto, adding the FSP to said deny list;

the payment terminal subsequently:

receiving a secondary payment device transaction request comprising a device primary account number (DPAN) and the FSP;

determining that the received FSP is present on the deny list; and

declining said secondary payment device transaction request;

	However, the prior art of record fails to teach;

responsive thereto, generating a funding source proxy (FSP) from said FPAN according to a predetermined algorithm stored on the payment terminal;

wherein the FSP corresponds to the funding source such that an identical FSP is generated from the primary device transaction request and received with the secondary payment device transaction request.

These features are found in independent claims 19 and 31.
7)	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3698
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691